ORMOND, J.
The action was commenced before a justice of the peace, for a sum under twenty dollars, and carried by appeal to the county court. In that court, the facts, as shown by a bill of exceptions were, that a son of the defendant, a minor, went to school to the plaintiff in error two sessions, the tuition being worth eight dollars a session. The defendant was a widow, and her son resided with her, and had no guardian. There was an administrator of the estate of the father of the minor, but the estate had not been settled. There was no promise, or agreement, between plaintiff and defendant relative to the schooling of her son. 'Üjpon.this state of facts, the court gave judgment for the de-pendant, and the plaintiff excepted.
We infer from the argument made in this court, that the dour.t'below decided in favor of the .defendant, upon the ground that the administrator was liable for the schooling, and not the mother. It is clear that the administrator, as such, was not responsible for the tuition of the children of his intestate; and it does not appear that he became bound individually for it. Although the defendant made no express contract with the plaintiff for the schooling of her son, she is nevertheless-responsible if she sent her son to school, as the law will imply a promise to pay the value of the services of the- schoolmaster. That she did send him to school, is, we think, the necessary inference from the facts stated in the record, as he resided with her at the time, and having no guardian, it must be presumed he was under her control and direction.
Let the judgment be reversed and the cause remanded.